Exhibit 10.1

 

EXCHANGE AGREEMENT

 

This EXCHANGE AGREEMENT (this “Agreement”), is dated as of July 28, 2017, by and
between Digital Power Corporation, a California corporation (the “Company”), and
[●] (the “Holder”).

 

WHEREAS:

 

A.     The Holder is the owner, beneficially and of record, of (i) a Convertible
Note in the principal face amount of $125,000 dated April 17, 2017 (the “Prior
Note”), which Prior Note is attached hereto as Exhibit A, and (ii) a Common
Stock Purchase Warrant entitling its holder to purchase 83,334 shares of Common
Stock dated April 17, 2017 (the “Prior Warrant” and with the Prior Note, the
“Prior Instruments”), which Prior Warrant is attached hereto as Exhibit B;

 

B.     The Company and the Holder desire to enter into this Agreement, pursuant
to which, among other things, the Holder shall (i) exchange the Prior Note for
three new promissory notes in the principal amounts of $110,000, $35,000 and
$34,000 (individually, an “Exchange Note” and collectively, the “Exchange
Notes”) which Exchange Notes are attached hereto as Exhibit C-1, Exhibit C-2 and
Exhibit C-3, respectively, and (ii) exchange the Prior Warrant for a new warrant
(the “Exchange Warrant” and with the Exchange Notes, the “Exchange
Instruments”), which Exchange Warrant is attached hereto as Exhibit D
(collectively, the “Exchange”);

 

C.     The exchange of the Prior Warrant for the Exchange Warrant is being made
in reliance upon the exemption from registration provided by Rule 3(a)(9) of the
Securities Act of 1933, as amended; and

 

D.     In addition to the terms defined elsewhere in this Agreement, the
following terms have the meanings set forth below:

 

“Affiliate” means, as to any person (the “Person”), any other Person (a) that
directly or indirectly through one or more intermediaries controls or is
controlled by, or is under direct or indirect common control with, the subject
Person, (b) that directly or indirectly beneficially owns or holds ten percent
(10%) or more of any class of voting equity of the subject Person, or (c) ten
percent (10%) or more of the voting equity of which is directly or indirectly
beneficially owned or held by the subject Person. For the purposes of this
definition, “control” when used with respect to any Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, through representation on
such Person’s board of directors or other management committee or group, by
contract or otherwise.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except Saturday, Sunday, any day which is a federal
legal holiday in the United States or any day on which banking institutions in
the State of New York are authorized or required by law or other governmental
action to close.

 

“Common Stock” means the Company’s common stock, no par value per share, and
stock of any other class of securities into which such securities may hereafter
be reclassified or changed.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

 

 
 

--------------------------------------------------------------------------------

 

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
American, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, OTC QX or the OTC QB (or any
successors to any of the foregoing).

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, the Company and the Holder hereby agree as
follows:

 

1.         Exchange of Prior Instruments. On the date hereof, the Holder shall,
and the Company shall exchange the Prior Note for the Exchange Notes and,
pursuant to Rule 3(a)(9) of the Securities Act, shall exchange the Prior Warrant
for the Exchange Warrant, in each case, without the payment of any additional
consideration (the “Exchange”), as follows:

 

(a)     Delivery. In exchange for the Prior Instruments, on the date hereof the
Company shall issue to the Holder the Exchange Instruments. The Holder shall
deliver or cause to be delivered to the Company the Prior Instruments within
five (5) Business Days of the date hereof. Promptly following the issuance of
the Exchange Instruments to the Holder, the Prior Instruments shall be cancelled
and be of no further force or effect.

 

(b)     Mutual Release. Effective as of the time of consummation of the
Exchange, each party hereto on behalf of itself and its affiliates
(collectively, the “Releasing Parties”) hereby unconditionally release and
forever discharge the other party hereto, including, but not limited to, all of
such other party's present and former subsidiaries, affiliate companies,
shareholders, officers, directors, employees, attorneys and agents, from any and
all causes of action demands claims contracts, encumbrances, liabilities,
obligations, expenses, losses, and rights of every nature and description,
whether arising or pleaded in law or in equity, under contract, statute, tort or
otherwise, whether known or unknown, whether accrued, potential, inchoate,
liquidated, contingent or actual, asserted or that might have been asserted
(“Claims”) which the Releasing Parties now have, have ever had or may hereafter
have, accruing or arising contemporaneously with, or before the date hereof,
based upon or arising out of the Prior Note. For the avoidance of doubt, this
mutual release shall not release any Releasing Party of its obligations, if any,
under this Agreement, under the Exchange Instruments or any other agreement by
and between the Company and the Holder

 

(c)     Other Documents. The Company and the Holder shall execute and/or deliver
such other documents and agreements as are customary and reasonably necessary to
effectuate the Exchange.

 

2.          Representations and Warranties.

 

(a)     Holder Representations and Warranties. The Holder hereby represents and
warrants to the Company that, as of the date hereof, the Holder is the sole
record and beneficial owner of the Prior Instruments and will transfer and
deliver to the Company at the Closing valid title to the Prior Instruments, free
from preemptive or similar rights, taxes, liens, charges and other encumbrances.

 

(b)     Company Representations and Warranties.

 

(i)     The Company has the requisite power and authority to enter into and
perform its obligations under this Agreement and the Exchange Instruments. The
Company hereby represents and warrants to the Holder that, as of the date
hereof, the Exchange Instruments and the issuance of the Exchange Instruments
have been duly authorized and upon issuance in accordance with the terms of this
Agreement and the Exchange Instruments, the shares of Common Stock issuable upon
exercise of the Exchange Warrant will be validly issued, fully paid and
non-assessable and free from all preemptive or similar rights, taxes, liens,
charges and other encumbrances with respect to the issue thereof. The Exchange
Warrant shall be issued with the restrictive legend prescribed by the Securities
Act. The execution, delivery and performance of this Agreement by the Company
and the consummation by the Company of the transactions contemplated hereby and
thereby (including, without limitation, the issuance of the shares upon
conversion of the Exchange Instruments will not (i) result in a violation of the
articles of incorporation or other organizational documents of the Company or
any of its subsidiaries, any capital stock of the Company or any of its
subsidiaries or bylaws of the Company or any of its subsidiaries, (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its subsidiaries is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including foreign, federal and state securities laws and applicable to the
Company or any of its subsidiaries or by which any property or asset of the
Company or any of its subsidiaries is bound or affected except, in the case of
clause (ii) or (iii) above, to the extent such violations that could not
reasonably be expected to have a Material Adverse Effect (as hereinafter
defined) on the Company or its subsidiaries.

 

 

 
-2-

--------------------------------------------------------------------------------

 

 

(ii)      Each of the Company and the subsidiaries is duly qualified to conduct
business and is in good standing as a foreign corporation or other entity in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, could not have or
reasonably be expected to result in: (i) a material adverse effect on the
legality, validity or enforceability of any this Agreement, the Prior
Instruments or any document issued in connection with this Agreement or the
Exchange Instruments (collectively the “Transaction Documents”), (ii) a material
adverse effect on the results of operations, assets, business, prospects or
condition (financial or otherwise) of the Company and the subsidiaries, taken as
a whole, or (iii) a material adverse effect on the Company’s ability to perform
in any material respect on a timely basis its obligations under any Transaction
Document (any of (i), (ii) or (iii), a “Material Adverse Effect”) and no
Proceeding has been instituted in any such jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail such power and authority or
qualification.

 

(iii)     The Company has filed all reports, schedules, forms, statements and
other documents required to be filed by the Company under the Securities Act and
the Securities Exchange Act, including pursuant to Section 13(a) or 15(d)
thereof, for the two years preceding the date hereof (or such shorter period as
the Company was required by law or regulation to file such material) (the
foregoing materials, including the exhibits thereto and documents incorporated
by reference therein, being collectively referred to herein as the “SEC
Reports”) on a timely basis or has received a valid extension of such time of
filing and has filed any such SEC Reports prior to the expiration of any such
extension. As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
financial statements of the Company included in the SEC Reports comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Securities and Exchange Commission (the “Commission”) with
respect thereto as in effect at the time of filing. Such financial statements
have been prepared in accordance with generally accepted accounting principles
(“GAAP”), except as may be otherwise specified in such financial statements or
the notes thereto and except that unaudited financial statements may not contain
all footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.

 

(iv)     The Common Stock is registered pursuant to Section 12(b) of the
Exchange Act, and the Company has taken no action designed to, or which to its
knowledge is likely to have the effect of, terminating the registration of the
Common Stock under the Exchange Act. The Company’s Common Stock is quoted on a
Trading Market.. The Company is, and has no reason to believe that it will not
in the foreseeable future continue to be, in compliance with all such listing
and maintenance requirements.

 

3.           Covenants.

 

(a)     Disclosure of Transactions and Other Material Information. On or before
9:30 a.m., New York time, on the first (1st) Business Day following the date of
this Agreement, the Company shall file a Current Report on Form 8-K describing
all the material terms of the transactions contemplated by this Agreement in the
form required by the Exchange Act, as amended and attaching the form of this
Agreement (including all attachments, the “8-K Filing”). From and after the
issuance of the 8-K Filing, the Company shall have disclosed all material,
non-public information (if any) delivered to the Holder by the Company or any of
its Subsidiaries, or any of their respective officers, directors, employees or
agents in connection with the transactions contemplated hereby. In addition,
effective upon the issuance of 8-K Filing, the Company acknowledges and agrees
that any and all confidentiality or similar obligations under any agreement,
whether written or oral, between the Company, any of its Subsidiaries or any of
their respective officers, directors, agents, employees or affiliates on the one
hand, and the Purchaser or any of its affiliates on the other hand, shall
terminate. The Company shall not publicly disclose the name of the Purchaser, or
include the name of the Purchaser in any filing with the Commission or any
regulatory agency or Trading Market, without the prior written consent of the
Purchaser, except (a) as required by federal securities laws and (b) to the
extent such disclosure is required by law or Trading Market regulations, in
which case the Company shall provide the Purchaser with prior notice of such
disclosure permitted under this clause (b).

 

 

 
-3-

--------------------------------------------------------------------------------

 

 

(b)     Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the this Agreement, the Company
covenants and agrees that after the date hereof, neither it, nor any other
Person acting on its behalf, will provide the Holder or its agents or counsel
with any information that the Company believes constitutes material non-public
information, unless prior thereto the Holder shall have executed a written
agreement regarding the confidentiality and use of such information. The Company
understands and confirms that the Holder shall be relying on the foregoing
covenant in effecting transactions in securities of the Company.

 

(c)     Transfer Agent. The Company covenants and agrees that it will at all
times while the Exchange Note remains outstanding maintain a duly qualified
independent transfer agent.

 

(d)     Listing of Common Stock. The Company hereby agrees to use best efforts
to maintain the listing or quotation of the Common Stock on the Trading Market
on which it is currently listed, and concurrently with the Closing, the Company
shall apply to list or quote all of the shares of Common Stock issuable upon
exercise of the Exchange Warrant on such Trading Market and promptly secure the
listing of all of the shares of Common Stock issuable upon exercise of the
Exchange Warrant on such Trading Market. The Company further agrees, if the
Company applies to have the Common Stock traded on any other Trading Market, it
will then include in such application all of the shares of Common Stock issuable
upon exercise of the Exchange Warrant, and will take such other action as is
necessary to cause all of the shares of Common Stock issuable upon exercise of
the Exchange Warrant to be listed or quoted on such other Trading Market as
promptly as possible. The Company will then take all action reasonably necessary
to continue the listing or quotation and trading of its Common Stock on a
Trading Market and will comply in all respects with the Company’s reporting,
filing and other obligations under the bylaws or rules of the Trading Market.
The Company agrees to maintain the eligibility of the Common Stock for
electronic transfer through the Depository Trust Company or another established
clearing corporation, including, without limitation, by timely payment of fees
to the Depository Trust Company or such other established clearing corporation
in connection with such electronic transfer.

 

(e)     Expenses. The Company shall pay all Transfer Agent fees (including,
without limitation, any fees required for same-day processing of any instruction
letter delivered by the Company and any exercise notice delivered by the
Purchaser), stamp taxes and other taxes and duties levied in connection with the
delivery of any shares of Common Stock issuable upon exercise of the Exchange
Warrant to the Purchasers other than income and capital gains taxes of the
Purchaser that may be incurred in connection with the transactions contemplated
hereby.

 

(f)      Holding Period. For the purposes of Rule 144 of the 1933 Act, the
Company acknowledges and agrees that the holding period of the Exchange Warrant
(and, upon conversion of the Exchange Warrant (assuming a cashless exercise
thereof) the shares of Common Stock issuable upon exercise of the Exchange
Warrant) may be tacked onto the holding period of the Prior Warrant. The Company
agrees not to take a position contrary thereto or inconsistent with this Section
3(g) and shall bear the expense of any Rule 144 legal opinion in connection
therewith.

 

4.           Miscellaneous.

 

(a)     Waivers. The waiver of a breach of this Agreement or the failure of any
party hereto to exercise any right under this Agreement shall in no way
constitute waiver as to future breach whether similar or dissimilar in nature or
as to the exercise of any further right under this Agreement.

 

(b)    Amendment. This Agreement may be amended or modified only by an
instrument of equal formality signed by the Parties or the duly authorized
representatives of the respective Parties.

 

 

 
-4-

--------------------------------------------------------------------------------

 

 

(c)     Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to
conflict of laws. Any action, suit, or proceeding arising out of, based on, or
in connection with this Agreement or any other Transaction Document, any
document relating hereto or delivered in connection with the transactions
contemplated hereby, any statement, certificate, or other instrument delivered
by or on behalf of, or delivered to, any party hereto or thereto in connection
with the transactions contemplated hereby or thereby, any breach of this
Agreement or any other Transaction Document or such other document, or the other
transactions contemplated hereby or thereby may be brought only in the state
courts of the State of New York located in New York City, or in the United
States District Court for the Southern District of New York and each party
covenants and agrees not to assert, by way of motion, as a defense, or
otherwise, in any such action, suit, or proceeding, any claim that it is not
subject personally to the jurisdiction of such court if it has been duly served
with process, that its property is exempt or immune from attachment or
execution, that the action, suit, or proceeding is brought in an inconvenient
forum, that the venue of the action, suit, or proceeding is improper, or that
this Agreement or the subject matter hereof may not be enforced in or by such
court. Each party hereby irrevocably waives personal service of process and
consents to process being served in any suit, action or proceeding in connection
with this Agreement or any other Transaction Document by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address sin effect for notice under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law. The Company and the Holder waive trial by jury. The prevailing party shall
be entitled to recover from the other party its reasonable attorney’s fees and
costs.

 

(d)     Assignment. This Agreement is not assignable except by operation of law.

 

(e)     Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed, shall constitute an original copy
hereof, but all of which together shall consider but one and the same document.

 

[Signature Page Follows]

 

 
-5-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Holder and the Company have duly executed this Agreement
as of the date first written above.

 

COMPANY

 

DIGITAL POWER CORPORATION

 

 

 

By:                                                         

Name:   Amos Kohn

Title:      Chief Executive Officer

 

 

HOLDER

 

 

 

 

By:                                                      

Name:

Title:

 

 